130 U.S. 527 (1889)
BUTLER
v.
BOSTON AND SAVANNAH STEAMSHIP COMPANY.
SAME
v.
SAME.
Nos. 244, 340.
Supreme Court of United States.
Argued April 10, 11, 1889.
Decided April 22, 1889.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
*538 Mr. Eugene P. Carver and Mr. Frank Goodwin for appellants.
Mr. Charles Theodore Russell, Jr., for appellee.
*548 MR. JUSTICE BRADLEY delivered the opinion of the court.
We will first consider the principal point taken in the cause of damage, instituted by the appellants, to which the owners of the steamship pleaded the pendency of the proceedings in the cause of limited liability; and will then discuss the questions presented in both causes, and those which are peculiar to the cause last named.
*549 In the former cause the principal point raised was, that the law of limited liability does not apply to personal injuries, and hence that the appellants were not bound to litigate their claim in the limited liability cause; but had a right to file a separate and independent libel. The appellants in their brief say:
"The single question thus presented is, whether the act limiting the liability of ship-owners applies to damages for personal injury and damages for loss of life, and thus deprives those entitled to damages of the right to entertain suit for recovery, provided that the ship-owner has taken appropriate proceedings by libel or petition to limit his liability; in other words, whether the said act extends to all damages for personal injury, and damages for loss of life."
It is virtually conceded that if the limited liability act applies to damages for personal injury, and damages for loss of life, the proceedings taken by the steamship company by their libel for limited liability were a bar to the appellants' action; and that the controversy between the parties should have been settled in that cause. We shall, in the first place, therefore, examine that question.
If we look at the ground of the law of limited responsibility of ship-owners, we shall have no difficulty in reaching the conclusion that it covers the case of injuries to the person as well as that of injuries to goods and merchandise. That ground is, that for the encouragement of ship-building and the employment of ships in commerce, the owners shall not be liable beyond their interest in the ship and freight for the acts of the master or crew done without their privity or knowledge. It extends to liability for every kind of loss, damage and injury. This is the language of the maritime law, and it is the language of our statute which virtually adopts that law. The statute declares that "the liability of the owner of any vessel, for any embezzlement, loss or destruction, by any person, of any property, goods or merchandise, shipped or put on board of such vessel, or for any loss, damage or injury by collision, or for any act, matter, or thing, [loss,] damage or forfeiture, done, occasioned or incurred, without the privity or knowledge *550 of such owner, or owners, shall in no case exceed the amount or value of the interest of such owner in such vessel and her freight then pending." (Rev. Stat. 4283. The word "loss" in the statute of 1851 is printed "lost" in the Revised Statutes, evidently by mistake.) This is the fundamental section of the law. On this section the whole provision turns. And nothing can be more general or broad than its terms. The "liability ... shall in no case exceed," etc. It is the liability not only for loss of goods, but for any injury by collision, or for any act, matter, loss, damage or forfeiture whatever, done or incurred.
Various attempts have been made to narrow the objects of the statute, but without avail. It was first contended that it did not apply to collisions. This pretence was disallowed by the decision in Norwich Company v. Wright, 13 Wall. 104. Next it was insisted that it did not extend to cases of loss by fire. This point was overruled in the case of Providence & New York Steamship Co. v. Hill Man'f'g Co., 109 U.S. 578. Now it is contended that it does not extend to personal injuries as well as to injuries to property. If this position can be maintained the value of the act, as an encouragement to engage in the shipping business, will be very essentially impaired. The carriage of passengers in connection with merchandise is so common on the great highway between the old and new continents at the present day, that a law of limited liability, which should protect ship-owners in regard to injuries to goods and not in regard to injuries to passengers, would be of very little service in cases which would call for its application,
The section of the law which follows the main section in the original act, namely, § 4 of the act of 1851, (constituting the two sections of 4284 and 4285 of the Revised Statutes,) has been referred to for the purpose of showing that the legislature had in view injuries to property only. That section provides that if there are several owners of merchandise damaged or lost on the voyage, and the value of the ship and freight is not sufficient to pay them all, the proceeds shall be divided pro rata between them, and gives to either party the right to *551 take the proper proceedings in court to procure distribution to be made. The section is an appendix to the principal section which limits the liability, and is added to it for the purpose of enabling the parties interested to carry out and secure the objects of the statute in the most equitable manner. It has respect to the legal proceedings to be had for carrying the act into effect. It prescribes the rule, namely, pro rata distribution. Mention is only made, it is true, of owners of property lost or injured; but surely that cannot have the effect of doing away with the broad and general terms of the principal enactment, stated with such precision and absence of reserve. It is more reasonable to interpret the fourth section as merely instancing the owners of lost property for the purpose of illustrating how the proceeds of the ship and freight are to be distributed, in case of their being insufficient to pay all parties sustaining loss. The observations of Chief Justice Durfee, in delivering the opinion of the Supreme Court of Rhode Island, in the case of Rounds v. Prov. & Stonington Steamship Co., 14 R.I. 344, 347, seem to us very sensible and to the point. That was a case of injury to the person. The Chief Justice says: "There would be no doubt upon this point were it not for the next two sections, which make provision for the procedure for giving effect to the limitation. These sections, if we look only to the letter, apply only to injuries and losses of property. The question is, therefore, whether we shall by construction bring the three sections into correspondence by confining the scope of § 4283 to injuries and losses of property, or by enlarging the scope of the two other sections so as to include injuries to the person. We think it is more reasonable to suppose that the designation of losses and injuries in §§ 4284 and 4285 is imperfect, a part being mentioned representatively for the whole, and consequently that those sections were intended to extend to injuries to the person as well as to injuries to property, than it is to suppose that § 4283 was intended to extend only to the latter class of injuries, and was inadvertently couched in words of broader meaning. The probable purpose was to put American ship-owners on an equality with foreign ship-owners in this regard, and in the great maritime *552 countries of England and France the limitation of liability extends to personal as well as to property injuries and losses."
We may also refer to the opinion of Judge Benedict in the case of The Epsilon, 6 Ben. 378, as containing a very full and able discussion of the question. It was the first decision made upon this particular subject.
We have no hesitation in saying that the limitation of liability to the value of the ship and freight is general; and that when the proceeds of the latter are insufficient to pay the entire loss, the object of the fourth section of the old law (the 4284th of the Revised Statutes) is mainly to prescribe a pro rata distribution amongst the parties who have sustained loss or damage. We think that the law of limited liability applies to cases of personal injury and death as well as to cases of loss of or injury to property.
This conclusion is decisive of the controversy arising on the libel of the appellants. For if the law applies to the case of personal injuries, it was then the duty of the libellants to have appeared in the cause of limited liability instituted by the owners of the vessel, and to have contested there the question whether, in the particular case, the owners were or were not entitled to the benefit of the law. Had the action of the appellants been first commenced, it would have been suspended by the institution of the limited liability proceedings; and the very object of those proceedings was, not only to stop the prosecution of actions already commenced, but to prevent other suits from being brought. Allegations that the owners themselves were in fault cannot affect the jurisdiction of the court to entertain a cause of limited liability, for that is one of the principal issues to be tried in such a cause. The beneficent object of the law in enabling the ship-owner to bring all parties into concourse who have claims arising out of the disaster or loss, and thus to prevent a multiplicity of actions, and to adjust the liability to the value of the ship and freight, has been commented on in several cases that have come before this court, notably in the cases of Norwich Company v. Wright, 13 Wall. 104, and Providence and New York Steamship Co. v. Hill Man'f'g Co., 109 U.S. 578. It is unnecessary to enter again upon the discussion here.
*553 It is contended, however, that the act of February 28, 1871, entitled "An act to provide for the better security of life on board of vessels propelled in whole or in part by steam, and for other purposes," 16 Stat. 440, supersedes or displaces the proceeding for limited liability in cases arising under its provisions. We do not see the necessity of drawing any such conclusion. The act itself contains no provision of the kind. It requires certain precautions to be taken by owners of coasting steam-vessels and those engaged in navigating them to avoid as far as possible danger to the lives of passengers. Amongst other things, by the 51st section of the act, (Rev. Stat. § 4401,) it is provided that all coast-wise sea-going steam vessels "shall, when under way, except on the high seas, be under the control and direction of pilots licensed by the inspectors of steamboats." By the 43d section (Rev. Stat. § 4493) it is declared that whenever damage is sustained by a passenger or his baggage, the master and owner, or either of them, and the vessel, shall be liable to the full amount of damage if it happens through any neglect or failure to comply with the provisions of the act, or through known defects, etc. This is only declaring in the particular case, what is true in all, that if the injury or loss occurs through the fault of the owner, he will be personally liable, and cannot have the benefit of limited liability. But it does not alter the course of proceeding if the claim of limited liability is set up by the owner. If, in those proceedings, it should appear that the disaster did happen with his privity or knowledge, or, perhaps, if it should appear that the requirements of the steamboat inspection law were not complied with by him, he would not obtain a decree for limited liability; that is all. We say "perhaps," for it has never yet been decided, at least by this court, that the owner cannot claim the benefit of limited liability when a disaster happens to a coast-wise steamer without his fault, privity, or knowledge, even though some of the requirements of the steamboat inspection law may not have been complied with. The act of Congress, passed June 26, 1884, entitled "An act to remove certain burdens on the American merchant marine," etc., 23 Stat. 53, c. 121, has a section (§ 18) which seems to have *554 been intended as explanatory of the intent of Congress in this class of legislation. It declares that the individual liability of a ship-owner shall be limited to the proportion of any or all debts and liabilities that his individual share of the vessel bears to the whole; and the aggregate liabilities of all the owners of a vessel on account of the same shall not exceed the value of such vessel and freight pending. The language is somewhat vague, it is true; but it is possible that it was intended to remove all doubts of the application of the limited liability law to all cases of loss and injury caused without the privity or knowledge of the owner. But it is unnecessary to decide this point in the present case. The pendency of the proceedings in the limited liability cause was a sufficient answer to the libel of the appellants.
The question then arises whether the defence made by the appellants in the cause of limited liability instituted by the owners of the steamship is a good defence as set forth in the pleadings and the agreed statement of facts. The main allegation relied on by the appellants to bring the case within the steamboat inspection law is, that the second mate was in charge of the vessel at the time of the accident, and that he was not a licensed pilot. The libellant owners deny this, and claim that it is immaterial if true. There is no proof on the subject. But suppose it were admitted to be true, how could the owners have prevented the second mate from being in charge? By virtue of his office and the rules of maritime law, the captain or master has charge of the ship and of the selection and employment of the crew, and it was his duty, and not that of the owners, to see that a competent and duly qualified officer was in actual charge of the steamer when not on the high seas. It is not alleged that the captain himself and the first mate were not regularly licensed pilots. They usually are such on all sea-going steamers; and in the absence of any allegation to the contrary, it will be presumed that they were so licensed.
The other allegations, "that there was not proper apparatus on the vessel for launching the boats," and "that the ship was not properly constructed in respect to her bulkheads and other *555 wise," are too vague and indefinite to form the basis of a judgment. Besides, these allegations are denied, and no proof was offered on the subject.
The several allegations that the disaster was owing to the unfitness, gross negligence, or carelessness of the servants or agents of the steamship company, who were engaged in navigating the ship at the time of the disaster, which allegations were made for the purpose of showing that the case came within the Massachusetts statute were also denied, and not sustained by any proof. The bearing and effect of that law, however, are proper to be more fully considered.
We have decided in the case of The Harrisburg, 119 U.S. 199, that no damages can be recovered by a suit in admiralty for the death of a human being on the high seas or on waters navigable from the seas, caused by negligence, in the absence of an act of Congress, or a statute of a State, giving a right of action therefor. The maritime law, of this country at least, gives no such right. We have thus far assumed that such damages may be recovered under the statute of Massachusetts in a case arising in the place where the stranding of the City of Columbus took place, within a few rods of the shore of one of the counties of that commonwealth; and have also assumed that the law of limited liability is applicable to that place. Of the latter proposition we entertain no doubt. The law of limited liability, as we have frequently had occasion to assert, was enacted by Congress as a part of the maritime law of this country, and therefore it is co-extensive, in its operation, with the whole territorial domain of that law. Norwich Co. v. Wright, 13 Wall. 104, 127; The Lottawana, 21 Wall. 558, 577; The Scotland, 105 U.S. 24, 29, 31; Providence & New York Steamship Co. v. Hill Man'f'g Co., 109 U.S. 578, 593. In The Lottawana we said: "It cannot be supposed that the framers of the Constitution contemplated that the law should forever remain unalterable. Congress undoubtedly has authority under the commercial power, if no other, to introduce such changes as are likely to be needed." (p. 577.) Again, on page 575, speaking of the maritime jurisdiction referred to in the Constitution, and the system of law to be administered *556 thereby, it was said: "The Constitution must have referred to a system of law coëxtensive with, and operating uniformly in, the whole country. It certainly could not have been the intention to place the rules and limits of maritime law under the disposal and regulation of the several States, as that would have defeated the uniformity and consistency at which the Constitution aimed on all subjects of a commercial character affecting the intercourse of the States with each other or with foreign States." In The Scotland this language was used: "But it is enough to say, that the rule of limited responsibility is now our maritime rule. It is the rule by which, through the act of Congress, we have announced that we propose to administer justice in maritime cases." (p. 31.) Again, in the same case, p. 29, we said: "But, whilst the rule adopted by Congress is the same as the rule of the general maritime law, its efficacy as a rule depends upon the statute, and not upon any inherent force of the maritime law. As explained in The Lottawana, ... the maritime law is only so far operative as law in any country as it is adopted by the laws and usages of that country; and this particular rule of the maritime law had never been adopted in this country until it was enacted by statute. Therefore, whilst it is now a part of our maritime law, it is, nevertheless, statute law." And in Providence & New York Steamship Co. v. Hill Man'f'g Co., it was said: "The rule of limited liability prescribed by the act of 1851 is nothing more than the old maritime rule, administered in courts of Admiralty in all countries except England, from time immemorial; and if this were not so, the subject matter itself is one that belongs to the department of maritime law." (p. 593.)
These quotations are believed to express the general, if not unanimous, views of the members of this court for nearly twenty years past; and they leave us in no doubt that, whilst the general maritime law, with slight modifications, is accepted as law in this country, it is subject to such amendments as Congress may see fit to adopt. One of the modifications of the maritime law, as received here, was a rejection of the law of limited liability. We have rectified that. Congress has *557 restored that article to our maritime code. We cannot doubt its power to do this. As the Constitution extends the judicial power of the United States to "all cases of admiralty and maritime jurisdiction," and as this jurisdiction is held to be exclusive, the power of legislation on the same subject must necessarily be in the national legislature, and not in the state legislatures. It is true, we have held that the boundaries and limits of the admiralty and maritime jurisdiction are matters of judicial cognizance, and cannot be affected or controlled by legislation, whether state or national. Chief Justice Taney, in The St. Lawrence, 1 Black, 522, 526, 527; The Lottawana, 21 Wall. 558, 575, 576. But within these boundaries and limits the law itself is that which has always been received as maritime law in this country, with such amendments and modifications as Congress may from time to time have adopted.
It being clear, then, that the law of limited liability of ship-owners is a part of our maritime code, the extent of its territorial operation (as before intimated) cannot be doubtful. It is necessarily coëxtensive with that of the general admiralty and maritime jurisdiction, and that by the settled law of this country extends wherever public navigation extends  on the sea and the great inland lakes, and the navigable waters connecting therewith. Waring v. Clarke, 5 How. 441; The Genesee Chief v. Fitzhugh, 12 How. 443; Jackson v. The Magnolia, 20 How. 296; Commercial Transportation Co. v. Fitzhugh, 1 Black, 574.
The present case, therefore, is clearly within the admiralty and maritime jurisdiction. The stranding of the City of Columbus took place on Devil's Bridge, on the north side of and near Gay Head, at the west end of Martha's Vineyard, just where Vineyard Sound opens into the main sea. Though within a few rods of the island (which is a county of Massachusetts) and within the jaws of the headland, it was on the navigable waters of the United States, and no state legislation can prevent the full operation of the maritime law on those waters.
It is unnecessary to consider the force and effect of the statute of Massachusetts over the place in question. Whatever *558 force it may have in creating liabilities for acts done there, it cannot neutralize or affect the admiralty or maritime jurisdiction or the operation of the maritime law in maritime cases. Those are matters of national interest. If the territory of the state technically extends a marine league beyond the seashore, that circumstance cannot circumscribe or abridge the law of the sea. Not only is that law the common right of the people of the United States, but the national legislature has regulated the subject, in greater or less degree, by the passage of the navigation laws, the steamboat inspection laws, the limited liability act, and other laws. We have no hesitation, therefore, in saying that the limited liability act applies to the present case, notwithstanding the disaster happened within the technical limits of a county of Massachusetts, and notwithstanding the liability itself may have arisen from a state law. It might be a much more serious question, whether a state law can have force to create a liability in a maritime case at all, within the dominion of the admiralty and maritime jurisdiction, where neither the general maritime law nor an act of Congress has created such a liability. On this subject we prefer not to express an opinion.
The question relating to the insurance money received for the loss of the ship and freight has already been settled by our decision in the case of The City of Norwich, 118 U.S. 468, and requires no further discussion here. This case is governed by that, so far as the claim to the insurance money is concerned.
The decrees in both cases are affirmed